Citation Nr: 1639233	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-20 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied service connection claim for a dislocated left hip.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an initial disability rating higher than 10 percent for right foot osteoarthritis.     


REPRESENTATION

Appellant (Veteran) represented by:	American Ex-Prisoners of War, Inc.


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1974 to November 1978, and from April 1979 to July 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In June 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been included in the record.  The record in this matter consists solely of electronic claims files and has been reviewed.      

In the decision below, the Board will grant the service connection claim for tinnitus, and the claim to reopen service connection for left hip disability.  The underlying service connection claim, along with the higher initial rating claim, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied a service connection claim for left hip dislocation in an October 2009 rating decision the Veteran did not appeal. 

2.  Evidence received since the October 2009 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for left hip disability.  

3.  Tinnitus relates to the noise exposure during active service.  


CONCLUSIONS OF LAW

1.  The October 2009 rating decision denying service connection for left hip dislocation is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (2015). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for left hip disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  Tinnitus was incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Application to Reopen Service Connection

The Veteran contends that he has left hip disability due to a left hip dislocation while playing football for the U.S. Marine Corps.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).    

In an October 2009 rating decision, with notification provided the same month, the RO denied the Veteran's claim.  The decision became final because the Veteran did not appeal the decision to the Board.  38 C.F.R. §§ 3.156, 20.1103.  In the October 2009 final decision, the RO considered STRs noting a November 1978 in-service injury to the left hip.  But the RO denied the claim, stating that no evidence indicated chronic left hip disability following service.    

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran filed a claim to reopen service connection for left hip disability in January 2011.  Additional evidence has been submitted into the record since then.  VA has included in the record additional lay statements from the Veteran asserting that his left hip dislocation in service caused a chronic disability, and VA treatment records noting left hip disability, such as a December 2012 x-ray report noting "severe degenerative change of the left hip[.]"   

The evidence received since the final rating decision is new and material.  The VA treatment records are material in that they document what was lacking in the record previously, the identification of a current left hip disability.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003).  Indeed, there is a low threshold for determining whether evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).   

Assuming for the purpose of this analysis the probative value of the new evidence, the evidence tends to prove a previously unestablished fact (i.e., current left hip disability).  Accordingly, the claim of entitlement to service connection for left hip disability is reopened.  The issue will be addressed further in the remand section below.  

II.  Service Connection for Tinnitus

The Veteran claims that he incurred tinnitus during active duty as the result of acoustic trauma he experienced during service in the U.S. Marine Corps.      

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including tinnitus, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disabilities specified as chronic under 38 C.F.R. § 3.309(a)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

For the following reasons, a service connection finding is warranted for tinnitus.    

First, a February 2011 VA audiology examination report notes a diagnosis of tinnitus.  

Second, the evidence of record indicates that, as likely as not, the Veteran was exposed to noise during Marine Corps service.  The record documents that the Veteran earned pistol and rifle expert badges and served as a machine gunner and aviation clerk.  Further, the Board has considered his competent lay assertions that he was exposed to loud noises during active duty due to weapons fire and noises from military aircraft.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Third, the evidence addressing the issue of medical nexus does not preponderate against the claim.   

Certain evidence of record clearly counters the Veteran's claim.  The service treatment records (STRs) do not note complaints of ear or hearing problems.  The May 1984 discharge report of medical examination notes ears and hearing as normal.  In the May 1984 separation report of medical history, the Veteran indicated - consistent with STRs noting nasal and sinus problems during service - prior "ear, nose, or throat trouble", but did not indicate either hearing or tinnitus problems.  Further, the February 2011 VA examiner who commented on this matter did not support the claim.  Rather, the examiner stated that the tinnitus was likely not related to service.   

However, the VA opinion is of limited probative value.  The examiner did not consider and discuss the Veteran's in-service exposure, which as likely as not did occur.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  The examiner merely indicated that tinnitus was likely unrelated to service inasmuch as the STRs are negative for hearing-related problems, and the Veteran did not have current hearing loss disability at the time of the audiology examination.  This conclusion is of diminished value because it does not consider probative and competent lay evidence that the acoustic trauma did in fact occur.  

Again, the Veteran is competent to attest to observable symptomatology such as loud noises and ringing in the ears.  Moreover, he has been consistent since filing his claim, in his written statements and his testimony before the Board in June 2016.  As such, the Board finds the Veteran credible for this particular claim.  His description of in-service noise exposure and subsequent ringing in the ears is consistent with the record, and is certainly plausible.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  

The Veteran's lay assertions tend to strengthen the notion that noise exposure during active duty relates to the current tinnitus.  See Jandreau, supra.  Furthermore, the lay evidence indicates that the Veteran's has experienced a continuity of symptomatology since the noise exposure in service.  38 C.F.R. § 3.303(b).    

Based on the foregoing evidentiary background, the Board cannot find that a preponderance of the evidence is against the claim to service connection.  Rather, the evidence is in equipoise as to whether tinnitus is related to service.  Therefore, it is appropriate to invoke VA's doctrine of reasonable doubt and to grant the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.    


ORDER

The application to reopen the claim of service connection for a dislocated left hip is granted.

Entitlement to service connection for tinnitus is granted.  


REMAND

A remand is warranted for the two claims remaining on appeal for the following reasons.  

First, the Veteran should be provided with a new VA examination into the reopened service connection claim for left hip disability.  As noted earlier, the evidence documents current left hip disability and left hip injury during service.  Based on this evidence, an examination should be provided.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Second, the Veteran should be provided with additional VA compensation examination into his claim for a higher initial rating for right foot disability.  The most recent examination into this disorder was conducted over five years ago in February 2011.  In written statements of record from the Veteran, and during his testimony before the Board, the Veteran complained of pain and limitation which indicates a worsening of the disability since February 2011.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  

Third, a substantial amount of relevant evidence has been included in the record since the most recent Supplemental Statement of the Case (SSOC) dated in February 2014, and prior to the transfer of the case to the Board in June 2016.  The record does not contain a waiver of initial AOJ review of the evidence.  As such, upon remand, the issues remaining on appeal should be readjudicated in a new SSOC.  38 C.F.R. §§ 19.31, 20.1304(c) (2015).

Fourth, as VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency, all outstanding VA treatment records should be included in the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  The most recent VA treatment records in the claims file are dated in March 2016.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain and associate with the record copies of any outstanding VA treatment records, if any, associated with the claims on appeal.

2.  Schedule the Veteran for a VA examination to determine the current severity of the service-connected right foot disability.  The examiner should review the electronic claims file.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  Any opinion or conclusion reached should be fully explained.    

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his left hip disability.  The examiner should review the electronic claims file.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  The examiner is asked to opine as to the following:   

(i)  What is the Veteran's current left hip disability(ies)?  Specifically, is there traumatic arthritis, a generalized arthritis or some other form of arthritis?

(ii)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that current left hip disability was caused by service or is otherwise related to active service?

(iii)  In addressing this issue, please discuss the STRs which contain evidence that the Veteran injured his left hip during service.  Please also discuss his lay assertion that he has experienced disability from the injury since service.      

(iv)  Any opinion or conclusion reached should be fully explained.    

4.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claims should be readjudicated.  (The AOJ must consider the fact that service connection has already been established under diagnostic code 5003.  Per regulation, subsequent manifestations of the same disease process is service connected.  38 C.F.R. § 3.303.)  All evidence received since the February 2014 SSOC should be considered.  If any benefit sought remains denied, the Veteran should be provided a new SSOC. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


